Dear Chief Raynor:
Your request for an Attorney General's opinion as been forwarded to me for research and reply. Specifically, you ask if the St. Tammany Parish Sheriffs office can require Pearl River police officers to bring people who have been arrested for outstanding attachments or warrants to the St. Tammany Parish jail? You also ask if La. R.S. 33:1435 makes it the responsibility of the St. Tammany Sheriff's office to execute all writs, warrants and attachments of the Twenty-Second Judicial District Court? This statute is as follows:
 1435. Duty; holidays for office of the sheriff, parishes of Terrebonne and Lafourche
  A. Except in the parish of Orleans, the sheriff shall be ex officio collector of state and parish taxes.
  Each sheriff or deputy shall attend every court that is held in his parish, and shall execute all writs, orders, and process of the court or judge thereof directed to him.
  Each sheriff shall be keeper of the public jail of his parish and shall preserve the peace and apprehend public offenders.
  B. Repealed by Acts 1993, No. 127, § 1.
While Section 1435 states that each sheriff or deputy, ". . . shall execute all writs, orders, and process of the court or judge thereof directed to him," it does not *Page 2 
state that the sheriff is exclusively the law enforcement body to carry out these duties.
According to La. C. Cr. Proc. Art. 163, "a search warrant may be directed to any peace officer, who shall execute it and bring any property seized into the court issuing the warrant." (Emphasis added). Also, La. C. Cr. Proc. Art. 204 states that arrest warrants, ". . . shall be directed to all peace officers in the state . . ." (Emphasis added). It is apparent from these statutes found in the Louisiana Code of Criminal Procedure, as well as other statutes which deal with executing writs, warrants and attachments, that the sheriff of a parish, or his deputies are not the only ones who are empowered to effect service of warrants or to execute them.
With regard to whether your police officers can be required to bring detainees to the St. Tammany Parish jail, Louisiana Code of Criminal Procedure Article 228(A) states:
  A. It is the duty of every peace officer making an arrest, or having an arrested person in his custody, promptly to conduct the person arrested to the nearest jail or police station and cause him to be booked. (Emphasis added).
It is apparent from reading subsection A of this statute that it is the duty of a peace officer who makes an arrest to transport the detainee to the nearest jail or police station. He is only required to take the detainee to the St. Tammany Parish jail if that jail is the closest.
In summary, the sheriff of a parish does not have the exclusive mandate to execute warrants and a peace officer who makes an arrest has the duty of transporting a detainee to the nearest jail.
We trust this sufficiently answers your questions. However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
BY: __________________
FRANCES J. PITMAN
ASSISTANT ATTORNEY GENERAL
The sheriff of a parish does not have the exclusive mandate to execute warrants. Arrest warrants are directed to all peace officer of the state. A peace officer who makes an arrest has the duty of transporting a detainee to the nearest jail.